Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION


                                    Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system, method, and computer readable medium which are one of the statutory categories of invention. (Step 1: YES).
Representative, claim 1 recites the limitations of:  
          A fraud detection system comprising: a database; and a server connected to the database, the server configured to:
 determine whether an electronic transaction was initiated by a known user, the server including an electronic processor and a memory, the server configured to: receive a fraud analysis request related to the electronic transaction, the electronic transaction including an associated plurality of features, 
determine values for the plurality of features for the electronic transaction, apply a weighted coefficient to each of the values of the plurality of features, the weighted coefficients related to an influence that each respective feature has on the electronic transaction potentially being a fraudulent transaction, 
determine a fraud prediction value based on the values of the plurality of features and the weighted coefficients, compare the fraud prediction value to a threshold value, and identify a user who initiated the electronic transaction as a known user when the fraud prediction value is less than the threshold value.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for determining fraud in an electronic transaction),  (e.g., determine whether an electronic transaction was initiated by a known user, receive a fraud analysis request related to the electronic transaction, the electronic transaction including an associated plurality of features, determine values for the plurality of features for the electronic transaction, apply a weighted coefficient to each of the values of the plurality of features, the weighted coefficients related to an influence that each respective feature has on the electronic transaction potentially being a fraudulent transaction, determine a fraud prediction value based on the values of the plurality of features and the weighted coefficients, compare the fraud prediction value to a threshold value, and identify a user who initiated the electronic transaction as a known user when the fraud prediction value is less than the threshold value).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Claims 8&15 are also abstract for similar reasons.

 (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
A database, a server connected to the database, the server including an electronic processor and a memory. 
The database, and the server including an electronic processor and memory are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8, 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-7, 9-14, 16-20 which further define the abstract idea that is present in their respective independent claims 1, 8, 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-7, 9-14, 16-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
                              Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4,  in the second to the last limitation recites, “in response to determining that at least one of the IP address, the device identification, and the account identification is on the suspicious user list, trigger a fraud detection rule to be completed successfully in order to permit the electronic transaction, and in response to determining that none of the IP address, the device identification, and the account identification are on the suspicious user list, determine whether the electronic transaction was initiated by a known user.
The claim recites at least one of the IP address, the device identification, and the account identification. However the next limitation recites, “ and in response to determining that none of the IP address, the device identification, and the account identification are on the suspicious user list, determine whether the electronic transaction was initiated by a known user.
The first step (in response to determining at least one..) requires only one of the elements to be on the suspicious user list. 
However the second step (and in response to determining that none of the…) requires all of the elements to be on the suspicious user list.
This renders the claim indefinite. 
	Claim 11 recites these same limitations as claim 4 and thus are being rejected using the same rationale as claim 4.

                                          Claim Rejections- 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 4, 8-9, 11, 15-16  are being rejected under 35 U.S.C 102(a)(1) as being anticipated by US 2010/0293094 to Kolkowitz et al, herein Kolkowitz.
	Regarding claim 1, Kolkowitz discloses:
	 A fraud detection system comprising: a database; and a server connected to the database, the server configured to determine whether an electronic transaction was initiated by a known user, the server including an electronic processor and a memory, the server configured to (At least:  [0080], [0081], [0082],[0067]) : 
receive a fraud analysis request related to the electronic transaction, the electronic transaction including an associated plurality of features (AT least:  [0036], [0041], [0067], [0068])
 
[0036] Some exemplary embodiments may utilize data that may be collected in transactions using Internet online payment systems for online merchants. For example, data associated with a transaction may be collected to build a representation of the user who is associated with the payment instrument used in the transaction. In some exemplary embodiments, data associated with attributes that can be seen in the network and/or the transaction that may be associated with and/or may identify a user may be analyzed and/or used to create an electronic signature of the user. Exemplary attributes include, but are not limited to, browser fingerprints, computer fingerprints, IP addresses, geographic IP location information, information associated with a payment, and/or a typing pattern when entering data in fields related to the payment. Browser fingerprints may include attributes associated with an individual's browser that may be extracted using standard interfaces. For example, browser fingerprints may include characteristics such as user agent (includes browser and operating system), screen resolution, software plug-ins (in a manageable state), time zone, system language, whether Java is enabled, whether cookies are enabled, sites visited, and/or IP address. The present disclosure contemplates that matching browser fingerprint characteristics in a subsequent interaction with those collected during a prior interaction may indicate a high probability that the same browser was used in both the prior and subsequent interactions.

[0041] As illustrated in FIG. 1, an exemplary transaction assessment and authentication environment 100 may include a merchant 102 submitting information pertaining to a transaction to a transaction assessment and authentication system 104. System 104 may include a positive user ID module 106, which may employ an electronic signature database 108 and/or authentication services 110 to establish a user ID 112. Users who are not positively identified (e g, unknown users) may be subjected to one or more third party fraud detection processes 114, such as fraud model and/or black listing analyses 116. Users who are positively identified (e.g., verified users) and/or unknown users who have undergone third party fraud detection processes 114 may be evaluated under a fraud policy 118, and system 104 may provide an accept 120 or reject 122 output associated with the user.

[0067] Further, in some exemplary embodiments, a central server may receive requests from merchants. An application programming interface (API) may send the cookie together with the network information for the user. This may include all the components of the API which may be gathered by the embedded code. When the user presents the information to the authentication system through the API, they may include the cookie (which may include past behavior and/or local information). If information in the cookie does not match the current information, then a message may be provided that the user cannot be identified and/or authenticated. In such a case, a user may be identified by the authentication system by a number of different methods. The methods may lead to the same or similar corroborating information. 
[0068] In some exemplary embodiments, transactions may occur with merchants, issuers and/or any entity that the user might want to present the payment instrument to. When a user presents a payment instrument to a merchant (for example), the merchant may request assistance from the authentication system to determine whether the user is the same user who has used the payment instrument in the past. In contacting the authentication system, the user may transmit data associated with the user's computer system and/or network connection (including an IP address, for example). The authentication system may utilize this data to make a determination as to whether the user is the same user who has used the same payment instrument in the past. 



(Where Kolkowitz discloses the merchant using a central server, submits information to a transaction and authentication system, for determine transaction fraud based evaluating the users browser and device fingerprints and analyzing whether the transaction was on a blacklist)
, 
determine values for the plurality of features for the electronic transaction (At least:  [0036], [0045]);
[0036] Some exemplary embodiments may utilize data that may be collected in transactions using Internet online payment systems for online merchants. For example, data associated with a transaction may be collected to build a representation of the user who is associated with the payment instrument used in the transaction. In some exemplary embodiments, data associated with attributes that can be seen in the network and/or the transaction that may be associated with and/or may identify a user may be analyzed and/or used to create an electronic signature of the user. Exemplary attributes include, but are not limited to, browser fingerprints, computer fingerprints,  IP addresses, geographic IP location information, information associated with a payment, and/or a typing pattern when entering data in fields related to the payment. Browser fingerprints may include attributes associated with an individual's browser that may be extracted using standard interfaces. For example, browser fingerprints may include characteristics such as user agent (includes browser and operating system), screen resolution, software plug-ins (in a manageable state), time zone, system language, whether Java is enabled, whether cookies are enabled, sites visited, and/or IP address. The present disclosure contemplates that matching browser fingerprint characteristics in a subsequent interaction with those collected during a prior interaction may indicate a high probability that the same browser was used in both the prior and subsequent interactions.

[0045] Some exemplary embodiments may use any technology to help identify a user at their computer or site using identifying attributes and/or data. Instead of (or in addition to) using technologies to generate "blacklists" (or negative lists of users with bad payment credentials), some exemplary embodiment may use attributes to help identify the user in different contexts. The present disclosure contemplates that the attributes may not necessarily identify the user completely. Cryptographic techniques may be used to store encrypted information that may be transmitted by the user. The encrypted information may assist a merchant in determining the identification of a consumer (user) using a payment instrument.
(Where Kolkowitz discloses whether the electronic signature of the user (the user’s device fingerprints, browser information, was used in an electronic transaction (the information associated with a payment)

apply a weighted coefficient to each of the values of the plurality of features, the weighted coefficients related to an influence that each respective feature has on the electronic transaction potentially being a fraudulent transaction ([0002], [0013], [0074])
[0002] The present disclosure is directed to transaction assessment and/or authentication systems and methods and, more particularly, to systems and methods for assessing and/or authenticating transactions to identify fraudulent payments.
[0013] In detailed embodiment, the plurality of attributes may include at least one of a browser fingerprint, a computer fingerprint, an IP address, geographic IP location information, information associated with a payment, a typing pattern, user name, user billing address, user shipping address, user phone number, email address, and account name. In a detailed embodiment, comparing the second electronic signature with the first electronic signature may include comparing individual attributes collected in connection with the proposed transaction to corresponding ones of the plurality of attributes collected in connection with the prior transaction. In a detailed embodiment, determining whether the second electronic signature correlates with the first electronic signature may be based at least in part upon a trust score calculated using a weighted consideration of at least some of the plurality of attributes collected in connection with the prior transaction. In a detailed embodiment, the weighted consideration may include calculating the trust score based at least in part upon matching attributes, non-matching attributes, attributes not compared, and a maximum possible trust score. 
[0074] In some exemplary embodiments, the algorithm to calculate a trust score for a payment requesting user described above may be adapted to identify the user via their network characteristics by substituting attributes of the user's network signature for user attributes. An exemplary table of network characteristic attribute weights follows: 

    PNG
    media_image1.png
    172
    461
    media_image1.png
    Greyscale


(The weighted coefficients are applied to the plurality of attributes (browser fingerprint, computer fingerprint) to determine whether the transaction may potentially be fraudulent)

determine a fraud prediction value based on the values of the plurality of features and the weighted coefficients (At least: [0074])
[0074] In some exemplary embodiments, the algorithm to calculate a trust score for a payment requesting user described above may be adapted to identify the user via their network characteristics by substituting attributes of the user's network signature for user attributes. An exemplary table of network characteristic attribute weights follows: 

    PNG
    media_image1.png
    172
    461
    media_image1.png
    Greyscale


(Where the fraud prediction value (the trust score) is calculated based on the plurality of features (pc finger print, browser fingerprint) and the weighted coefficients)

compare the fraud prediction value to a threshold value (At least: 
[0058]. [0059], [0060]
[0057] The trust score of the user that is requesting payment may be a function of the user match score, the reputation score of the user, payment instrument, and computer involved in the payment request, and/or the strength of any existing relationships between the payment instrument and computer. 
[0058] The following exemplary algorithm illustrates how these inputs can be used to calculate a trust score for the payment requesting user:
 [0059] 1. If User match score is high AND payment instrument is known AND computer is known AND all have good reputations AND all have been used together THEN trust score=VERY GOOD 
(Where the trust score (the fraud prediction value) is compared to a threshold value (the trust score is very good).

, and identify a user who initiated the electronic transaction as a known user when the fraud prediction value is less than the threshold value (At least: [0057] to [0059], [0061]);
[0057] The trust score of the user that is requesting payment may be a function of the user match score, the reputation score of the user, payment instrument, and computer involved in the payment request, and/or the strength of any existing relationships between the payment instrument and computer. 
[0058] The following exemplary algorithm illustrates how these inputs can be used to calculate a trust score for the payment requesting user:
 [0059] 1. If User match score is high AND payment instrument is known AND computer is known AND all have good reputations AND all have been used together THEN trust score=VERY GOOD 
 [0061] 3. If user match score low AND payment instrument is known AND computer is known AND all have good reputations AND all have been used together THEN trust score=GOOD 
(Where the user is identified as a known user based on the computer that is used for the transaction, and when the trust score (the fraud protection value) is good (it is less than the threshold value (the trust score is very good).
 

Regarding claim 8, Kolkowitz discloses:
 A method for detecting fraud during an electronic transaction by determining whether the electronic transaction was initiated by a known user, the method comprising:
receiving, with a server, a fraud analysis request related to the electronic transaction, the electronic transaction including an associated plurality of features, the server connected to a database and including an electronic processor and a memory (At least: [0036], [0041], [0067], [0068], [0080]);
determining, with the server, values for the plurality of features for the electronic transaction (At least: [0036], [0045], [0080]);
applying, with the server, a weighted coefficient to each of the values of the plurality of features, the weighted coefficients related to an influence that each respective feature has on the electronic transaction potentially being a fraudulent transaction (At least: [0002],[0013], [0074], [0080]) ;
determining, with the server, a fraud prediction value based on the values of the plurality of features and the weighted coefficients (AT least: [0074], [0080]); 
comparing, with the server, the fraud prediction value to a threshold value (At least: [0058] to [0060], [0080]); and 
identifying, with the server, a user who initiated the electronic transaction as a known user when the fraud prediction value is less than the threshold value (At least: [0057] to [0059], [0061], [0080]).
Regarding claim 15, Kolkowitz discloses: 
At least one non-transitory computer-readable medium having encoded thereon instructions which, when executed by at least one electronic processor, cause the at least one electronic processor to perform a method for detecting fraud during an electronic transaction by determining whether the electronic transaction was initiated by a known user, the method comprising (At least:[0012], [0016], [0020], [0029] to [0031]);
 receiving, with a server, a fraud analysis request related to the electronic transaction, the electronic transaction including an associated plurality of features, the server connected to a database and including an electronic processor and a memory (At least: [0036], [0041], [0067], [0068], [0080]);
determining, with the server, values for the plurality of features for the electronic transaction (At least: [0036], [0045], [0080]);
applying, with the server, a weighted coefficient to each of the values of the plurality of features, the weighted coefficients related to an influence that each respective feature has on the electronic transaction potentially being a fraudulent transaction (At least: [0002],[0013], [0074], [0080]) ;
determining, with the server, a fraud prediction value based on the values of the plurality of features and the weighted coefficients (AT least: [0074], [0080]); 
comparing, with the server, the fraud prediction value to a threshold value (At least: [0058] to [0060], [0080]); and 
identifying, with the server, a user who initiated the electronic transaction as a known user when the fraud prediction value is less than the threshold value (At least: [0057] to [0059], [0061], [0080]).

Regarding claim 2, Kolkowitz discloses the fraud detection system of claim 1. Kolkowitz further discloses wherein the server is configured to: determine that the fraud prediction value is greater than the threshold value (AT least: [0022], [0053] to [0063]).
 ; and in response to determining that the fraud prediction value is greater than the threshold value, trigger a fraud detection rule to be completed successfully in order to permit the electronic transaction (At least: [0022], [0038], [0039])

[0022]: 
In a detailed embodiment, the indication may include at least one of an indication corresponding to a high confidence correlation, a low confidence correlation, and no correlation. In a detailed embodiment, the method may include, if the indication corresponds to the high confidence correlation, accepting the transaction; if the indication corresponds to the low confidence correlation, initiating additional fraud detection assessment; and if the indication corresponds to no correlation, rejecting the transaction. In a detailed embodiment, the high confidence correlation may be associated with a high user match score, a known payment instrument, a known computer that have previously been used together.

Regarding claim 4, Kolkowitz discloses the fraud detection system of claim 1, Kolkowitz further discloses wherein the electronic transaction is associated with an Internet Protocol (IP) address, a device identification, and an account identification (At least: [0048], [0013], [0018], [0021], [0036]); and 
 wherein the server is configured to: determine whether at least one of the IP address, the device identification, and the account identification is on a suspicious user list stored in the database (At least: [0048], [0034]);
, in response to determining that at least one of the IP address, the device identification, and the account identification is on the suspicious user list, trigger a fraud detection rule to be completed successfully in order to permit the electronic transaction (At least:  [0034]) , and
 in response to determining that none of the IP address, the device identification, and the account identification are on the suspicious user list, determine whether the electronic transaction was initiated by a known user (At least: [0048]).
Claim 9 is being rejected using the same rationale as claim 2.
Claim 11 is being rejected using the same rationale as claim 4.
Claim 16 is being rejected using the same rationale as claim 2.



                                   Claim Rejections- 35 U.S.C 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 3,10,17 are being rejected under 35 U.S.C 103(a) as being unpatentable over Kolkowitz in view of US 2013/0282583 to Siddens et al, herein Siddens.

Regarding claim 3, Kolkowitz discloses the fraud detection system of claim 2. Kolkowitz does not disclose, Siddens discloses wherein the fraud detection rule includes a card verification value (CVV) that must be correctly entered for the electronic transaction to be permitted (AT least: [0040]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kolkowitz’s invention to include wherein the fraud detection rule includes a card verification value (CVV) that must be correctly entered for the electronic transaction to be permitted in order to ensure that by applying a rule to a transaction, the outcome of the transaction is determined in an efficient manner (Siddens: [0042]).
Claim 10 is being rejected using the same rationale as claim 3.
Claim 17 is being rejected using the same rationale as claim 3.

4.	Claims 5, 12,18 are being rejected under 35 U.S.C 103(a) as being unpatentable over Kolkowitz in view of US 2015/0193775 to Douglas et al, herein Douglas.
Regarding claim 5, Kolkowitz discloses the fraud detection system of claim 1.   Kolkowitz does not disclose, Douglas further discloses  wherein the server is configured to: 
determine whether a successful purchase for an account associated with the electronic transaction has been completed within a past predetermined time period (At least: [0050]); 
in response to determining that no successful purchases for the account have been completed within the past predetermined time period, trigger a fraud detection rule to be completed successfully in order to permit the electronic transaction (AT least: [0050]); and 
in response to determining that at least one successful purchase for the account has been completed within the past predetermined time period, determine whether the electronic transaction was initiated by a known user (At least: [0050]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kolkowitz’s invention to include wherein the server is configured to: determine whether a successful purchase for an account associated with the electronic transaction has been completed within a past predetermined time period; in response to determining that no successful purchases for the account have been completed within the past predetermined time period, trigger a fraud detection rule to be completed successfully and in response to determining that at least one successful purchase for the account has been completed within the past predetermined time period, determine whether the electronic transaction was initiated by a known user
 in order to permit the electronic transaction in order to ensure that that transactions made out of the scope of normal transactions is identified in order to identify suspicious transactions quickly (Douglas: [0050]).
Claim 12 is being rejected using the same rationale as claim 5.
Claim 18 is being rejected using the same rationale as claims 4&5.

No Prior Art for claims 7,14, 20:
None of the prior art teaches, renders obvious  the limitations of claim 7: “Wherein at least one feature of the associated plurality of features includes an end point change frequency feature; and wherein the server is configured to determine a value of the end point change frequency feature by dividing a total number of purchases made with an account associated with the electronic transaction over a past predetermined time period using first end point information of the end point change frequency feature associated with the electronic transaction by an overall total number of purchases made with the account over the past predetermined time period using any end point information of the end point change frequency feature.”
Claims 14, 20 recite the same limitations as claim 7 and no prior art is provided.



5. Claims 6, 13, 19 are being rejected under 35 U.S.C 103(a) as being unpatentable over Kolkowitz in view of US 2017/0132636 to Caldera.
	Regarding claim 6, Kolkowitz discloses the fraud detection system of claim 1. Kolkowitz does not disclose, Caldera discloses wherein the associated plurality of features includes at least three features each selected from a different category of features, the different categories of features including a suspicious list category, a purchase history category, an existing fraud rules category, a purchase behavior category, and an end point change frequency category (At least: [0037], [0041], [0083],[0197], [0082], [0071], [0074).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kolkowitz’s invention to include herein the associated plurality of features includes at least three features each selected from a different category of features, the different categories of features including a suspicious list category, a purchase history category, an existing fraud rules category, a purchase behavior category, and an end point change frequency category in order to ensure that by implementing the anti fraud system, transactional risk can also be determined (Caldera: [0074]).
Claim 13 is being rejected using the same rationale as claim 6.
Claim 19 is being rejected using the same rationale as claim 6.
                                                           CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/11/2021